DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The Applicant’s amendments and arguments have been found to be compelling with regards to 112(f) interpretation. The claims are no longer being held as invoking 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses: “determining optical losses for connections between cores of the multicore fiber and single-core fibers of the fan-in/fan-out device, different sets of the single-core fibers are aligned with the cores at different rotation angles of the fan-in/fan-out device around an axis of the fan- in/fan-out device for different connection combinations between the single-core fibers and the cores, and the determining the optical losses comprises determining the optical losses in each of the connection combinations” (lines 5-13; emphasis added). The cited language is indefinite because it is not clear whether the Applicant intends for a positive physical step of aligning and rotating the fibers and cores. This is because the language is written in a passive voice (“fibers are aligned”) rather than actively disclosing a method step, such as: “aligning” the fibers with the cores. The language is further rendered indefinite because it is book-ended by the purported “determining” step(s), which (at least in claim 1) are reasonably interpreted as mental processes, and which are recited with no information as to how one would perform the supposed “determining”. If the “determining” is a mental thought process and includes the limitation that the “fibers are [previously] aligned”, then the “fibers are aligned” language may also be simply a thought process, and thus the metes and bounds of the claim cannot be ascertained. The claim has been examined, as best understood, to intend something akin to: “determining optical losses for connections between cores of the multicore fiber and single-core fibers of the device, aligning different sets of the single-core fibers with the cores at different rotation angles of the fan-in/fan-out device around an axis of the fan- in/fan-out device  to temporarily form different connection combinations between the single-core fibers and the cores, and the determining the optical losses comprises determining the optical losses in each of the different connection combinations”. Claim 2 cures the deficiencies of the “determining” step(s), however, it does not remedy the issues with the “are aligned” limitation.
Claims 2-7 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claims 6 and 7 are further found to be indefinite, because it is unclear how either of these claims are intended to further limit the claimed method, as they do not define the steps of the method in any manner and are apparently only drawn to preferred dimensions of a product to be used/formed in the method. Claim 6 discloses: “The method according to claim 1, wherein a distance between the single core fibers is different for each of the connection combinations.” Claim 7 discloses: “The method according to claim 1, wherein a core diameter of the single core fibers of the fan-in/fan-out device is different for each of the connection combinations.” The claims have been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (US 2016/0161673 A1), in view of Daoud et al. (US 2004/0197066 A1).
Regarding claim 1, as best understood, Hamaguchi discloses a method of manufacturing an optical device that comprises a multicore fiber (“first optical fiber”, “optical fiber A”) and an optical alignment device that connects to the multicore fiber (Title; Abstract; par. 0022), the method comprising: determining optical losses (“axial deviation losses”, “splice loss”) for connections between cores (“A1, A2, …, An”) of the multicore fiber and single-core fibers (“B1, B2, …, Bn”) of the device, different sets of the single-core fibers are aligned with the cores at different rotation angles of the fan-in/fan-out device around an axis of the fan- in/fan-out device for different connection combinations between the single-core fibers and the cores (pars. 0035-0037), and the determining the optical losses comprises determining the optical losses in each of the connection combinations (pars. 0038-0049); selecting one of the connection combinations based on the determined optical losses; and connecting an end portion of the multicore fiber and an end portion of the device to connect the single-core fibers with the cores based on the one of the connection combinations (pars. 0051-0058 and 0061-0062). Hamaguchi, however, does not explicitly disclose that the multicore fiber comprises a plurality of cores and a fan-in/fan-out device; and wherein a number of the single-core fibers is greater than a number of the cores.
Daoud teaches that it is well known to perform a related method of manufacturing an optical device that comprises a multicore fiber (102) which comprises a plurality of cores (twelve fiber cores) and a fan-in/fan-out device (200) that connects to the multicore fiber (Title; Abstract; fig. 2), the method comprising: single-core fibers (104) of the fan-in/fan-out are aligned with the cores (figs. 1-4; pars. 0003 and 0015-0016); wherein a number (twenty-four) of the single-core fibers is greater than a number (twelve) of the cores (figs. 1-2; pars. 0007, and 0019-0022 and 0026: “any number of individual fibers between 3 and 24 can be properly fanned out” using the device having 24 fibers); and connecting an end portion of the multicore fiber and an end portion of the fan-in/fan-out device to connect the single-core fibers with the cores (figs. 2-5; pars. 0018-0022).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hamaguchi to incorporate the preferred type of connector being a fan-in/fan-out (FIFO) device and the FIFO having more single-core fibers than the number of cores of the multicore cable of Daoud. Though Hamaguchi is silent as to the type of connector used in the method, it would have been obvious that the method of Hamaguchi would be used with a multi-core fiber and a FIFO device without any need to modify the steps of the method. Daoud simply serves to demonstrate that such connections were routine at the time of filing. Similarly, selecting the preferred FIFO device having a desirable number of output fibers would have been a routine matter in order to predictably accommodate more than one cable or to split a signal to more than one destination. These considerations were well-known at the time of filing. Moreover, there is no indication, in the instant application, of any surprising results from the use of the old method of Hamaguchi with the well-known fan-in/fan-out connector of Daoud, nor of any special steps devised for the combination. PHOSITA would have realized that electromagnetic field balancing and reduced crosstalk would readily be achieved by this routine combination, thus predictably providing a more reliable product connection.
Regarding claim 3, as best understood, Hamaguchi in view of Daoud teaches the method of claim 1 as detailed above. Hamaguchi further discloses that the determining the optical losses further comprises: capturing an image of the end portion of the multicore fiber and an image of the end portion of the fan-in/fan-out device; determining a difference between a distance between two of the cores and a distance between two of the single-core fibers fromthe end portion of the multicore fiber and the image of the end portion of the fan- in/fan-out device; and calculating the optical losses based on the difference (pars. 0046 and 0048-0055).
Regarding claim 4, as best understood, Hamaguchi in view of Daoud teaches the method of claim 1 as detailed above. Hamaguchi further discloses that the determining the optical losses further comprises: capturing an image of the end portion of the multicore fiber and an image of the end portion of the fan-in/fan-out device; determining a difference between a core diameter of one of the cores and a core diameter of one of the single-core fibers from the image of the end portion of the multicore fiber and the image of the end portion of the fan-in/fan-out device; and calculating the optical losses based on the difference. (pars. 0038-0042, 0046 and 0077-0079). PHOSITA would have realized that, because the clad diameter was considered by Hamaguchi, and the field diameters being different from one another was explicitly recited, core diameter could have instead been readily used for calculation without any need for an inventive step or any special steps being devised and with a reasonable expectation of success.
Regarding claim 5, as best understood, Hamaguchi in view of Daoud teaches the method of claim 1 as detailed above, and Hamaguchi further discloses that the determining the optical losses further comprises: measuring optical characteristics at the end portion of the multicore fiber and at the end portion of the fan-in/fan-out device; determining a difference between a mode field diameter of one of the cores and a mode field diameter of one of the single-core fibers obtained based on42668103Application No. 16/627,047Docket No.: 17295-254001Amendment dated June 23, 2022Reply to Office Action of March 24, 2022 the measured optical characteristics; and calculating the optical losses based on the difference (pars. 0038-0042 and 0046).
Regarding claim 6, as best understood, Hamaguchi in view of Daoud teaches the method of claim 1 as detailed above, and Hamaguchi further discloses that a distance between the single-core fibers is different (any rotational combination of the cores from figs. 1 and 3-6 results in different distances for the connections) for each of the connection combinations (pars. 0051-0052, 0055-0057 and 0077-0081).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Daoud, further in view of Ide et al. (US 2016/0025935 A1).
Regarding claim 2, as best understood, Hamaguchi in view of Daoud teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hamaguchi, however, does not appear to teach that the determining the optical losses further comprises measuring an intensity of an optical signal for each of the cores in a state where the end portion of the multicore fiber and the end portion of the fan-in/fan-out device are in proximity, and the optical signal is input from either the multicore fiber or the fan-in/fan-out device and output from either the multicore fiber or the fan-in/fan- out device that is not used as an input.
Ide teaches that it is well known to perform a related method (Title; Abstract), wherein in the first step, the determining the optical losses further comprises measuring an intensity of an optical signal for each of the cores in a state where the end portion of the multicore fiber and the end portion of the fan-in/fan-out device are in proximity, and the optical signal is input from either the multicore fiber or the fan-in/fan-out device and output from either the multicore fiber or the fan-in/fan- out device that is not used as an input (figs. 1-5; pars. 0003, 0049-0052 and 0055-0057).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hamaguchi to incorporate the measurement of intensity of an optical signal for the cores when connected to the fan-in/fan-out device of Ide. It is considered well-known in the art of terminating optical core cables and fibers, to use the propagated light intensity to determine quality of connection and of alignment. This technique from Ide was routinely performed at the time of filing and would have predictably allowed the precise use of laser light to determine the preferred connections without any need for destructive testing and with enhanced precision and accuracy. PHOSITA would have realized these advantages and would have known to employ the old method of Ide with the well-known steps of Hamaguchi to produce the optical connection as desired, and with a reasonable expectation of success. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Daoud, further in view of Matsuo (US 2014/0178018 A1).
Regarding claim 7, as best understood, Hamaguchi in view of Daoud teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hamaguchi, however, does not appear to teach a core diameter of the single-core fibers of the fan-in/fan-out device is different for each of the connection combinations.
Matsuo teaches that it is well known to perform a related method (Abstract) wherein a core diameter of the single-core fibers of the fan-in/fan-out device is different for each of the connection combinations (figs. 1-2B; pars. 0028-0030 and 0051-0056).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hamaguchi to incorporate the different diameters of the fibers of Matsuo. This would have been obvious for PHOSITA, as determining the preferred refractive index of spliced connections is considered routine in the art, in order to predictably provide connections that do not suffer from deleterious mismatched connections. As indicated in Matsuo, splice loss can be predictably reduced by providing the diameters found to match refractive index most closely, thus a more useful product is produced as expected.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection.
The arguments with regards to the prior art appear to begin on page 7 of the Applicant’s Remarks; however, all of pages 7 and 8 are directed to recharacterizing and describing the instant invention with information from the disclosure, but which is not claimed. Accordingly, this portion is not found to be compelling. At the top of page 9, the Applicant has re-printed the amended claim language. Respectfully, this is not an argument on the merits and is therefore not compelling. 
Finally, in the last four paragraphs of page 9, the Applicant has argued that the (previously) cited references do not disclose or teach the newly added claim limitations; however, no evidence in support of this allegation has been provided by the Applicant. As such, this argument is not compelling. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Moreover, Hamaguchi is not relied upon to disclose the newly added claim limitations, which are demonstrated above as being taught by Daoud. Further, Uemura et al. (US 2014/0369659 A1) is no longer relied upon in the rejections in any manner, thus arguments directed to that reference are moot.
Accordingly, all arguments have been answered, and all currently presented claim limitations have been shown to be taught by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomson et al. (US 8,270,784 B2) also discloses a FIFO device having more single core fibers (six) than the multicore cable has cores (four) (fig. 5).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Primary Examiner, Art Unit 3729